F    EXAS




                    February 23, 1965


Hon. Grady Hazlewood               Opinion No. C390
Chairman, State Affairs
Senate of the State of Texas       Re: Constitutionalityof
Capitol Building                       Senate Bill 35 of the
Austin, Texas                          59th ,Legisla:ture.
Bear Senator Hazlewood:
          You have requested our opinion on the constitution-
ality of Senate Bill 35 of the 59th Legislature,authorizing
the State Board of Education to supply free textbooks to blind
and visually handioapped scholastics. Free textbooks,under
the definition contained in the Bill include books in Braille,
and blind and visually handscapped scholasticsInclude any
child whose visual acuity ia Impaired to the 'ext'ent
                                                    that he is
unable to read the print In regularly adopted textbooks used In
the class concerned.
          Section 3 of Article VII of the Constitutionof Texas
requires the State Board of Education to provide free textbooks
for the use of children attending public free schools of this
State. Charles Scribner's Sons v. Marrs, 114 Tex. 11, 262 S.W.
                                   rrs, 113 Tex. 291, 253 S.W.
          ; American Book Co. v. Ma-

          In view of the provisions of Section 3 of Article VII
of the Constitutionof Texas, it Is our opinion that free text-
books designed for the use of blind and visually handicapped scho-
lastics is authorized. You are therefore advised that the provi-
sions of Senate Bill 35 of the 59th Legislatureare constitutional.
                     SUMMARY
          Senate Bill 35 of the 59th Legislature,
     authorizing the purchase of free textbooks,
     including books in Braille, for the use of the
     blind and visually handicapped children attending
     public schools of this State Is constitutional.
     Section 3 of Article VII of the Constitutionof
     Texas.
                           -1846-
Hon. Grady Hazlewood,page 2 (C-390)


                              Very truly yours,
                              WAGGONER CARR
                              Attorney General




JR:ms:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
George Gray
Kerns Taylor
Harold Kennedy
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                           -1847-